OPINION CONCURRING IN THE RESULT
Lawrence, Judge:
While I concur in the judgment reached by my associates, I find myself in disagreement with that portion of their opinion in which they hold a contrary view to the conclusion of the trial court with regard to the phrase “trade under consideration” in the definition of “ordinary course of trade.”
I quote, with approval, the statement of the learned trial judge to which the majority take exception:
It would be strange if foreign value were eliminated as a basis for customs valuation and yet tlie incidents of foreign value, sucii as tlie ordinary course of trade of selling merchandise for home consumption, would be allowed to control or affect export value. Such a view, it seems to me, would negate the intention to eliminate foreign value as a method of valuation, and would certainly not simplify customs administration; it would complicate it. I, therefore, find that evidence as to conditions or practices obtaining in the trade of selling merchandise of the class or kind involved for home consumption in Canada is not probative of any fact necessary to a determination of whether such merchandise was *539or was not sold “in the ordinary course of trade” within the meaning of that term, as used and defined in the statute. [Italics quoted.]
Note Senate Eeport No. 2560, 84th Congress, second session, to accompany H.R. 6040, the Customs Simplification Act of 1956.